Citation Nr: 0911603	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the Detroit, 
Michigan, Regional Office (RO) which, in pertinent part, 
denied service connection for the cause of the Veteran' death 
and Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1318.  In October 2004, the Appellant 
submitted a Motion to Advance on the Docket.  In October 
2004, the Board granted the Appellant's motion.  In November 
2004, the Board denied service connection for the cause of 
the Veteran' death and DIC benefits under 38 U.S.C.A. § 1318.  
The Appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In March 2006, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the November 2004 Board 
which denied DIC benefits under 38 U.S.C.A. § 1318; and 
remanded the Appellant's appeal to the Board for further 
Action.  In August 2007, the Board remanded the appeal to the 
RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In its August 2007 Remand instructions, the Board directed 
that:
1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then adjudicate the issues of an 
evaluation in excess of 50 percent for 
the period prior to January 31, 2000, and 
an evaluation in excess of 70 percent for 
the period on and after January 31, 2000, 
for the Veteran's schizoaffective 
disorder and recurrent major depression 
for accrued benefit purposes.  

3.  Then readjudicate the Appellant's 
entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. 
§ 1318.  If the benefits sought on appeal 
remain denied, the Appellant should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

In October 2007, the AMC issued a duty to assist notice to 
the Appellant which addressed solely her claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  In 
December 2008, the AMC issued a SSOC to the Appellant and her 
attorney which denied an evaluation in excess of 50 percent 
for the period prior to January 31, 2000, and an evaluation 
in excess of 70 percent for the period on and after January 
31, 2000, for the Veteran's service-connected psychiatric 
disorder and addressed the Appellant's entitlement to DIC 
benefits.  A SSOC may not be used to announce decisions by a 
RO on issues not previously addressed in the statement of the 
case (SOC) or to respond to a notice of disagreement on a 
newly appealed issue that was not addressed in the SOC.  38 
C.F.R. § 19.31(a) (2008).  The Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the claim is again REMANDED to the RO for the 
following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then adjudicate the issues of an 
evaluation in excess of 50 percent for 
the period prior to January 31, 2000, and 
an evaluation in excess of 70 percent for 
the period on and after January 31, 2000, 
for the Veteran's schizoaffective 
disorder and recurrent major depression 
for accrued benefit purposes.  The 
Appellant and her Attorney should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

3.  Then readjudicate the Appellant's 
entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  If the benefits sought 
on appeal remain denied, the Appellant 
should be issued a SSOC which addresses 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
Appellant should be given the opportunity 
to respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

